Citation Nr: 1043936	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  10-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for internal derangement of the left knee with arthritis 
and limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to September 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Louis, Missouri.  

(The issues of entitlement to service connection for a low back 
disorder and a right knee disorder, to include as secondary to 
internal derangement of the left knee with arthritis and 
limitation of motion, are addressed in a separate decision 
because the accredited representative for those issues has 
limited representation which does not include the issue listed 
above.)

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Medical evidence dated throughout this appeal reflects that the 
Veteran receives treatment for his service-connected left knee 
disability both inside and outside of the VA medical system.  
With regard to the latter care, the evidence indicates that he 
has been evaluated and treated by a private primary care 
physician, Dr. Brockman, and a private orthopedic surgeon, Dr. 
Williams.  Unfortunately, the record does not contain records 
from either physician; there is also no indication that the 
Veteran was ever notified that such records are relevant to his 
increased rating claim on appeal.  Under these circumstances, the 
Board finds that VA has not fulfilled its duty to assist the 
Veteran, and a remand is necessary to notify the Veteran that he 
should either submit treatment records associated with these 
physicians' care, or submit information sufficient for the Agency 
of Original Jurisdiction (AOJ) to request such records on his 
behalf.  See 38 C.F.R. § 5103A (West 2002).  

In addition to requesting evidence and/or information regarding 
Drs. Brockman and Williams, the AOJ should ask for evidence 
and/or information regarding a Dr. W. Duncan, who evaluated the 
Veteran's left knee in March 2007 (as indicated by a partial 
private treatment record).  See id.  Finally, the Veteran has 
been receiving ongoing treatment at the Fayetteville VA Medical 
Center (MC) and Mount Vernon Community-Based Outpatient Clinic 
(CBOC) for various complaints, including his left knee, since 
approximately November 2004.  The current claims file contains VA 
treatment records dated only through December 2009.  Thus, the 
AOJ should obtain any additional treatment records through the 
present.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran submitted a copy of a "Physician's Statement for 
Disabled Person's License Plates/Placard" in November 2005 in 
support of his initial rating claim.  This form, completed by his 
primary care physician, Dr. Brockman, indicates that the Veteran 
has several disabling conditions, including cardiovascular 
disease, arthritis of multiple joint sites, and other joint 
disorders at multiple sites, which limit his ability to ambulate 
more than fifty feet.  Relevant to the current appeal, it is not 
clear from this statement to what degree the Veteran's ability to 
ambulate is restricted due to his service-connected left knee 
disability, given that he has been diagnosed with arthritis in 
multiple joint sites.  Since such information is relevant to the 
current appeal, the Board feels that the AOJ should schedule the 
Veteran for a VA examination for the purpose of evaluating the 
current severity of his left knee and requesting an opinion 
regarding the functional effects of his left knee disability on 
his ability to ambulate.  

Accordingly, the case is REMANDED for the following action:

Please note that the Veteran has another 
appeal being remanded by the Board for 
additional development, and that such 
development likely pertains to the 
issues contained in this remand.  
Therefore, reasonable efforts should be 
made to ensure that the development 
completed with that appeal is considered 
in conjunction with the development 
requested below.  

1.  Contact the Veteran and ask him to either 
(a) submit any treatment records related to 
his left knee disability, including records 
associated with his primary care 
physician, Dr. Brockman; his orthopedic 
surgeon, Dr. Williams; and Dr. W. 
Duncan, or (b) provide the VA with enough 
information to request the records from the 
appropriate source(s).  

Based on the Veteran's response, obtain any 
outstanding private treatment records.  Any 
efforts should be documented in the claims 
file, and at least one follow-up request 
should be made unless information is received 
that these outstanding records either do not 
exist or that further efforts to obtain them 
would be futile.  

2.  Contact the Veteran and ask him to 
provide a release form for his primary care 
physician, Dr. Brockman, such that the VA may 
contact him for clarification of the 
information provided in the "Physician's 
Statement for Disabled Person's License 
Plates/Placard" submitted by the Veteran in 
November 2005.  

Thereafter, if the Veteran provides an 
appropriate release form, contact Dr. 
Brockman and ask him: (i) to clarify whether 
the Veteran's left knee disability was one of 
the disorders contributing to the statement 
contained in the "Physician's Statement for 
Disabled Person's License Plates/Placard" 
completed in August 2005, and if so, (ii) to 
what degree the Veteran's ability to ambulate 
is restricted solely due to his service-
connected left knee disability.  In other 
words, is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran's left knee disability alone is 
severe enough to require a disabled person's 
license plate/placard?

3.  Obtain any VA treatment records from the 
Fayetteville VAMC, including the Mount Vernon 
CBOC, for the period from December 10, 2009 
through the present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.

4.  If any VA or non-VA treatment records are 
unable to be located and/or obtained 
following reasonable efforts, the AOJ should 
notify the Veteran that such records are not 
available, explain the efforts made to obtain 
to the records, describe any further action 
VA will take regarding the claim, and inform 
the Veteran that it is ultimately his 
responsibility for providing the evidence.

5.  After securing any outstanding treatment 
records, schedule the Veteran for a VA 
orthopedic examination for the purposes of 
ascertaining the current severity and 
manifestations of his service-connected left 
knee disability.  The claims file, including 
a copy of this REMAND, must be made available 
to the examiner, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the examination.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  The examiner should provide 
comments regarding the following.  Any 
opinions provided by the examiner should 
include a rationale which reflects 
consideration of both the medical and lay 
evidence of record:

	(a) Describe all manifestations of the 
Veteran's internal derangement of the left 
knee with arthritis, including whether there 
is any evidence of ankylosis, subluxation, 
lateral instability, "locking," or effusion 
into the joint.  The examiner should also 
address any weakened movement, including 
weakened movement against varying resistance, 
excess fatigability with use, incoordination, 
painful motion, pain with use, and provide an 
opinion as to how these factors result in any 
limitation of motion.  In conducting range 
of motion testing, the examiner should 
accurately measure and report where any 
recorded pain begins and ends.  If the 
Veteran describes flare-ups of pain, the 
examiner should offer an opinion as to 
whether there would be additional limits on 
functional ability during flare-ups, and if 
feasible, express this in terms of additional 
degrees of limitation of motion during the 
flare-ups.  If the examiner is unable to 
offer an opinion as to the nature and extent 
of any additional disability during a flare-
up that fact should be so stated and the 
reason should be explained.

(b) In addition to determining whether the 
Veteran's left knee is presently manifested 
by evidence of instability or subluxation, 
the examiner should also review the medical 
evidence of record and provide an opinion as 
to whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran's left knee demonstrated recurrent 
subluxation or lateral instability at any 
time during this appeal.  If so, the examiner 
should specify when such symptomatology was 
present and what evidence was used in making 
this determination.  

(c) The examiner should also describe any 
occupational impairment associated with the 
Veteran's left knee disability, including any 
restriction on his ability to ambulate.  The 
examiner should expressly describe what types 
of employment activities are limited because 
of the Veteran's left knee and what types of 
employment, if any, are feasible given the 
Veteran's functional impairment.  

6.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


